Citation Nr: 0318112	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the appellant timely applied for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $2,691.00.

2.  Whether the appellant timely applied for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $846.00.


REPRESENTATION

Appellant represented by:	[redacted], veteran's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.  The appellant is the veteran's spouse and 
guardian.  This matter arises from a March 2001 decision by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the New Orleans, Louisiana, 
Regional Office (RO).  Therein, it was held that the 
appellant had not timely applied for waiver of recovery of an 
overpayment of in the amount of $3,537.00.  Following 
compliance with the procedural requirements set forth in 38 
U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  Inasmuch as this case involves two separate 
overpayments, the Board has recharacterized the issues as 
stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In June 1994, the veteran was granted non-service 
connected pension; in October 1996, the RO determined that 
the veteran was not competent for VA purposes and appointed 
his spouse as fiduciary.

2.  The appellant was paid pension benefits in the monthly 
amount of $378 from November 1, 1996, based in part upon her 
report that she was not currently receiving income from any 
source; this amount was increased to $389 per month effective 
December 1, 1996.

3.  In December 1997, the RO discovered that the appellant 
had been receiving benefits from the Social Security 
Administration (SSA) since April 1997.

4.  By letter dated February 2, 1998, VA informed the 
appellant that an overpayment of $2,691 had been created 
after adjustment for the receipt of SSA benefits; this letter 
informed her of the right to request a waiver of recovery of 
the overpayment.

5.  By letter dated November 2, 1998, VA informed the 
appellant that an additional overpayment of $846 had been 
created after adjustment for claimed unreimbursed medical 
expenses in 1997 of $1,028 was noted to be less than the 
recurring deduction of $1,413; this letter informed her of 
the right to request a waiver of recovery of the overpayment.

6.  In February 2001, the appellant's request for waiver of 
recovery of the overpayments at issue was received.  


CONCLUSIONS OF LAW

1.  The appellant's request for waiver of recovery of the 
overpayment of in the amount of $2,691 was not timely filed.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b) (2002).  

2.  The appellant's request for waiver of recovery of the 
overpayment of in the amount of $846 was not timely filed.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The appellant has not alleged that there is any evidence of 
timely filing.  The appellant has not identified any factors, 
which, under law, could extend filing time.  Rather, she 
feels that other factors warrant an extension of the filing 
time.  

Collectively, the rating decision, as well as the Statement 
of the Case and the Supplemental Statement of the Case issued 
in connection with the appellant's appeal have notified her 
of the evidence considered, the pertinent laws and 
regulations and the reasons her claim was denied.  In 
addition, a letter to the appellant specifically notified the 
appellant of the provisions of the VCAA.  She was requested 
to identify and describe any other evidence she desired VA to 
consider, and she was told that VA would make reasonable 
efforts to obtain such evidence.  However, there is no record 
of a reply that is responsive to this letter.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of her duties to obtain 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, reviewing the issue of the timeliness of an 
appellant's waiver request, the Court has directed that: 

The statute at issue in this appeal is 
found in chapter 53 of title 38 of the U. 
S. Code, which concerns special 
provisions relating to VA benefits.  The 
statute contains its own notice 
provisions, which, as the Court has held 
herein, the Board did not misinterpret.  
The notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA), which the 
Secretary argues generally should require 
a remand of this matter, are relevant to 
a different chapter of title 38, and do 
not apply to this appeal.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

Given the foregoing, the law, and not the evidence is 
dispositive in this case.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Therefore, the Board finds that no further action 
is necessary under the VCAA in this case and that the case is 
ready for appellate review.


II.  Timeliness of Waiver Request

Background

The appellant argues that her requests for waiver of 
overpayments of $2,691 and $846 ($3,537 total) should be 
granted.  In June 1994, the veteran was granted non-service 
connected pension, as well as  special monthly pension at the 
housebound rate.  In October 1996, the RO determined that the 
veteran was not competent for VA purposes.  As of December 1, 
1996, pension benefits were paid at the monthly rate of $389, 
based in part upon an her report that she was not receiving 
income from any source.  See Improved Pension Eligibility 
Verification Report (EVR) (VA Form 21-0516), received in July 
1996.  A review of the December 1996 award letter shows that 
it notified the appellant that the rate of VA pension depends 
on total "family" income, and that she must notify VA 
immediately if income is received from any source other than 
those shown in her notification letter.  She was notified 
that a failure to notify VA about income changes may create 
an overpayment which will have to be repaid.  The 
notification also shows that the appellant was provided a VA 
Form 21-8768, which advises payees to notify VA immediately 
if there is any change in income or net worth for payees or 
dependents, and that the total amount and source of all 
income should be reported to VA.

In December 1997 the RO conducted a field examination 
pursuant to the appointment of the appellant as the veteran's 
custodian.  During the course of the examination, it was 
learned that the appellant had begun to receive SSA benefits 
in the amount of $360 per month in April 1997.  

In October 1998, the RO adjusted the veteran's pension 
payments to account for the appellant's receipt of SSA 
benefits.  This adjustment resulted in the creation of an 
overpayment of $2,691.  

In a letter dated February 12, 1998, the Debt Management 
Center in St. Paul, Minnesota, notified the appellant of the 
overpayment.  The letter advised the appellant of her waiver 
rights and informed her that a waiver request must be 
received within 180 days.  

In June 1998, the appellant submitted a medical expense 
report (VA Form 21-8416), in which she listed unreimbursed 
medical expenses for 1997 in the amount of $1,028.  According 
to the statement of the case, the RO had previously allowed a 
recurring deduction for medical expenses of $1,413.  

In October 1998, the RO created a second overpayment of $846 
due to the decreased deduction.  The Debt Management Center 
notified the appellant of the overpayment in a letter, dated 
November 2, 1998.  In a letter from the appellant, received 
on November 10, 1998, she stated that she had received the 
November 2, 1998 letter from the Debt Management Center, and 
that she did not understand how the $846.00 amount had been 
computed.  

In January 1999 and January 2000, the appellant submitted 
medical expense reports.  In March 1999 and February 2000, 
the RO issued updated award letters.  

On February 21, 2001, the RO received the appellant's request 
for waiver consideration (contained in a "Statement in 
support of claim ") (VA Form 21-4138).  In March 2001, the 
COWC denied her request, advising the appellant that her 
request for waiver consideration could not be accepted as it 
was not filed within 180 days of notification of the 
indebtedness.  The appellant has appealed.  

Analysis

An applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayments from pension benefits.  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(b), 3.1(q).  The 180-day period can be 
extended if the individual requesting a waiver demonstrates 
that there was a delay in the receipt of the notice as a 
result of an error by VA or the postal authorities or due to 
other circumstances beyond his control.  If the requester 
substantiates a delay, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q) (2002).

OF Bulletin 99.GC1.04 ("New Requirements for Decisions by 
Committees on Waivers and Compromises"), dated in May 1999, 
provides that in waiver decisions where timeliness is at 
issue the Debt Management Center must provide verification of 
the date of dispatch of the notice, a printout of the screen 
from the Centralized Accounts Receivable Online System 
(CAROLS), a statement that explains the details of the 
screen, a copy of the type of letter sent to the debtor, and 
a copy of any correspondence received from the debtor in 
response to the notice of indebtedness and the right to 
request a waiver.  

The Board finds that the claims must be denied.  As an 
initial matter, the Board notes that the requirements of OF 
Bulletin 99.GC1.04 have been met as to both the February 1998 
and November 1998 notices, and that the presumption of 
regularity of administrative notice applies.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  The appellant's November 1998 letter is 
further proof that she received the November 1998 notice.  
The Board therefore finds that the appellant received both of 
the Debt Management Center's notices of creation of the 
debts, dated February 12, 1998 and November 2, 1998.  Despite 
these letters to the appellant, which notified her of the 
overpayments, and of her right to request waiver, the 
appellant did not submit a waiver request until February 21, 
2001.  This was over two years after she received the notices 
of her right to request such a waiver.  Moreover, there is no 
indication that error by either VA or the postal authorities 
delayed notice to the appellant, or that due to other 
circumstances beyond the appellant's control, there was a 
delay in her receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  Nor has 
the appellant alleged as much.  In summary, for both 
overpayments, the appellant's request for waiver was received 
well beyond the 180-day time limit prescribed by law and 
regulation.  Under the circumstances, the Board finds no 
basis upon which to predicate a grant of the benefit sought 
in this case, and finds that the appeal must be denied.  


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of $2,691.00 not having been timely received, the 
appeal is denied.  

The appellant's request for a waiver of recovery of an 
overpayment of $846.00 not having been timely received, the 
appeal is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

